Citation Nr: 0411817	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for stomach and 
intestinal problems.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for heart disease.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for nerve problems 
and somatization disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claims for service 
connection for hypertension, stomach and intestinal disorder, 
heart disease, and nerve problems and somatization disorder.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  In a rating decision dated in October 1981, the RO 
originally denied the veteran's claims for service connection 
for hypertension and a stomach disorder; the veteran did not 
file a timely appeal to this decision.

3.  In a decision dated in July 1991, the Board affirmed the 
RO's denial of the veteran's claims for service connection 
for hypertension and a stomach disorder; this decision was 
affirmed by the Court of Veterans Appeals in May 1993.

4.  In a rating decision dated in March 1999, the RO declined 
to reopen the previously denied claims for service connection 
for hypertension and a stomach disorder, and denied the 
claims for service connection for heart disease and 
psychiatric disability (claimed as nerve problems and 
somatization disorder); the veteran did not file a timely 
appeal to this decision.

5.  The additional evidence presented since March 1999 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
hypertension, heart disease, stomach and intestinal disorder, 
and nerve problems and somatization disorder; this evidence 
does not tend to establish a material fact which was not 
already of record.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision which declined to reopen 
claims for service connection for hypertension and a stomach 
disorder, and denied service connection for heart disease and 
nerve problems and somatization disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The evidence received since the March 1999 rating 
decision is not new and material; and the claims for service 
connection for hypertension, a stomach and intestinal 
disorder, heart disease, and nerve problems and somatization 
disorder are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, regarding the issues of entitlement to 
service connection for hypertension, stomach and intestinal 
disorder, heart disease, and nerve problems and somatization 
disorder, a substantially complete application for service 
connection or to reopen the previously denied claims was 
received in September 1999.  In response to this claim, the 
RO forwarded a series of letters dated from January 2000 to 
April 2000 which generally advised the veteran of the 
evidence necessary to substantiate his claims, what 
information or evidence he was expected to provide, and how 
VA would assist him with his claim.  Thereafter, in a rating 
decision dated in October 2000, the RO declined to reopen the 
claims for service connection.  Subsequent to this 
determination, the RO, in May 2001, provided notice of the 
change in law brought about by the enactment of the VCAA and 
advised the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
The Board observes that while this letter did not 
specifically advise the veteran of the need to submit any 
evidence in his possession that pertains to the claim, the 
veteran was advised to inform VA about any additional 
information or evidence relevant to his claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the veteran in May 
2001, was not given prior to the RO adjudication of the 
claim, the notice was provided by the RO prior to the Board's 
review of the merits of the veteran's case, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The record 
discloses that the veteran thereafter submitted additional 
evidence for consideration in this matter in addition to 
providing testimonial evidence during a November 2003 
hearing.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the claimant.   

 
New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
such as cardiovascular-renal disease, including hypertension, 
may be presumed to have been incurred in or aggravated by 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue. See Epps, 126 F.3d at 1464.; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records were received which document 
treatment with Dr. H. P. from March 1988 to June 1993 for 
hypertension, gastroesophageal reflux, and difficulty with 
his nerves.  A June 1993 clinical notation indicates the 
physician's impression that she was unable to "see how he 
was ever qualified for military service according to what I 
see as presents here today," but contained no opinion of 
etiology relative to the diagnosed disorders. 

A July 1994 statement from the veteran recounts he pulled 
muscles in the stomach and abdominal wall causing an 
accumulation of fluid in the left leg from the hip to the 
ankle.  He indicated that the retention of fluid caused his 
blood pressure to elevate.  He was sent to the unit 
dispensary and treated with medication, restricted to 
barracks and placed on light duty assignment.  He indicated 
that the circumstances of his restriction to the barracks is 
not explained in the service records.  Finally, he stated 
that his symptoms persisted since service as documented by 
post service medical records.

In a June 1995 statement, the veteran offered a chronology of 
post-service treatment he received for the claimed 
disabilities following his release from service, along with 
information concerning prescribed medications.

VA outpatient records, dated from August 1990 to February 
1996, reference diagnoses of hypertension, peptic ulcer 
disease, hiatal hernia, and obesity.  These treatment records 
note the veteran complained of difficulty sleeping and 
nervousness, anxiety, and depression.

The veteran offered testimonial evidence during a June 1996 
hearing.  During this hearing, the veteran reported he had 
high blood pressure prior to his entry into service and did 
not require medication until 1975.  He reported he sustained 
an injury to his stomach pulling a "1/6th personal track."  
He stated he was treated for the muscle injury as well as 
hypertension due to fluid retention, then manifested by 
swelling in his legs.  He also reported he had a nervous 
breakdown in service, and has received VA treatment for his 
nerves.  

Private medical records received from St. Bernards Hospital, 
dated from June 1993 to September 1997, document treatment 
for hypertension, peptic ulcer disease, hiatal hernia, and 
generalized anxiety and delusional disorder.  

Lay statements from the veteran's sister, received in June 
1996 and October 1998, indicate that the veteran did not 
suffer from the claimed disabilities prior to service.  She 
indicated that he experienced an onset of symptoms during his 
period of active duty.

Based upon this evidence the RO declined to reopen the claims 
for service connection for hypertension and a stomach 
disorder, and denied service connection for a nervous 
condition and heart disease in a rating decision issued in 
March 1999.  The record discloses the veteran did not perfect 
an appeal with respect to this rating action, and it became 
final.  Therefore, that decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103. 

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In September 1999, the veteran sought to 
reopen his claims for service connection for hypertension, 
stomach and intestinal disorder, heart disease, and nerve 
problems and somatization disorder.  When a claim to reopen 
is presented, a two-step analysis is performed.  The first 
step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001. 66 Fed. 
Reg. at 45,620.  Since the current claim was filed in 
September 1999, the old version of the regulation, as set 
forth above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, claims for service connection for hypertension, 
stomach and intestinal disorder, heart disease, and nerve 
problems and somatization disorder were denied by the RO in 
March 1999.  The evidence associated with the record since 
the March 1999 rating decision includes VA examination and 
outpatient records, private medical records, and lay 
statements.

In a September 1999 statement, the veteran indicated his 
claimed disabilities were incurred in service, and noted that 
he has received treatment since that time.

Received in August 2000 is the April 1988 Social Security 
Administration decision and medical evidence reviewed in 
support of this determination.  The decision indicates the 
veteran was determined to be disabled from March 1, 1986 due 
to severe adjustment disorder with depressed mood, and mixed 
personality disorder, hypertension, and mild chronic 
obstructive pulmonary disease.

A report of VA examination in August 2000 referenced 
diagnoses of status post myocardial infarction with metal 
stent placement in two coronary arteries, status post one 
episode of congestive heart failure, by history; left leg 
swelling, unknown etiology; gastroesophageal reflux disease, 
with sliding hiatal hernia and no stricture; essential 
hypertension; umbilical hernia; and high frequency hearing 
loss.

VA outpatient clinical records, dated from September 1995 to 
May 2001, reference diagnoses of hypertension, coronary 
artery disease status post myocardial infarction angioplasty, 
depression, peptic ulcer disease and document surgical 
treatment for cardiovascular disease.  A March 2001 medical 
report referenced diagnoses of coronary artery disease, 
hyperglycemia, congestive heart failure, gastroesophageal 
reflux disease, hypopotassemia-iatrogenic, essential 
hypertension, obesity, and multiple skin tags following 
examination. 

During a November 2003 hearing, the veteran stated he was 
given salt tablets in service which caused his heart to beat 
too fast resulting in the drainage of fluid from the left 
side of the heart and accumulation of fluid in the left lower 
extremity.  He reported he was treated with Dyazide and 
restricted to barracks.  He indicated he was seen by a 
civilian doctor during service for treatment of his nerves, 
and was prescribed Valium.  The veteran stated he developed a 
hiatal hernia during active duty and was treated at that time 
with Tagamet and Riopan Plus.  He reported a history of acid 
reflux for which he was placed on profile.  The veteran 
reported he was unable to adjust well during active duty, and 
experienced difficulty sleeping due to concerns about his 
health problems.  He indicated he had not received treatment 
for the claimed disabilities prior to service, but has 
received ongoing treatment since his release from active 
duty.  In that context, the veteran stated his symptoms have 
been progressive in nature following his release from 
military service.

The Board has carefully reviewed and considered the evidence 
associated with the claims file since the March 1999 rating 
decision and finds that the evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection.  
38 C.F.R. § 3.156(a).  This evidence includes private medical 
records associated with the Social Security Administration 
disability determination.  This evidence includes myriad 
treatment and examination reports documenting findings of 
cardiovascular, gastrointestinal, and psychiatric impairment.  

These records are not new because, although they were not 
reviewed in conjunction with the March 1999 rating decision, 
they tend to prove only that the disabilities at issue exist.  
This has already been proven by medical evidence, so more 
evidence to the same effect is cumulative.  Moreover, none of 
these medical reports offers an opinion concerning the 
etiology of the claimed disabilities.  These records merely 
refer to contemporaneous clinical findings.  Accordingly, the 
Board finds that they are not so significant that they must 
be considered in order to decide the merits f the veteran's 
claims.  As such, these records are not new and material as 
defined under 38 C.F.R. § 3.156.

VA medical examination and outpatient reports similarly 
document contemporaneous clinical findings from 1995 to 2001.  
These records are also not new, and not material to the 
crucial issue in this case concerning whether the veteran's 
hypertension, heart disease, stomach and intestinal disorder, 
and nerve problems and somatization disorder were incurred in 
or aggravated by service.  These records are dated many years 
after the veteran's separation from active duty, and none 
includes a medical opinion that these conditions were 
incurred in or aggravated by service.  Therefore, they can 
not be deemed new and material as defined under 38 C.F.R. 
§ 3.156.

The Board has also considered the statements and testimony 
provided by the veteran, including testimony presented at the 
November 2003 hearing.  Because his statements and testimony 
reiterate statements and testimony previously considered, 
they are not new and material.  38 C.F.R. § 3.156(a).

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of the claimed disabilities.  His statements, 
therefore, unsupported by medical evidence, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  In Routen, the Court 
specifically stated that '[l]ay assertions of medical 
causation can not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  Routen, 10 Vet. App. at 186.

As a whole, the evidence received since the March 1999 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran's 
hypertension, stomach and intestinal disorder, heart disease, 
and nerve problems and somatization disorder were incurred in 
or aggravated during his period of military service.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, the appeal 
is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a stomach and intestinal 
disorder, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for heart disease, the appeal 
is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for nerve problems and 
somatization disorder, the appeal is denied. 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



